Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 9, filed 08/19/2021, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn. 
Applicant’s arguments, see pg. 13, filed 08/19/2021, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 

Status of the Claims
Claims 1-15 and 17-20 are allowable. Claims 16 and 21 have been canceled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Gall Gotfried on 10/6/2021.

(Currently Amended) A computer-implemented method comprising: 
receiving, by one or more processors, travel information for a subscriber of a travel-based subscription service, the travel information comprising a booking date and a travel date;
 computing, by the one or more processors, a subscription value for the subscriber based on the travel information, the subscription value determining which travel services from a plurality of travel services are available for reservation by the subscriber under the travel-based subscription service, and the subscription value being proportional to, and being a function of, a duration between the booking date and the travel date, such that the subscription value is a first amount for a first duration between the booking date and the travel date and is a second amount, smaller than the first amount, for a second duration between a second  booking date and a second travel date that is shorter than the first duration; 
searching, by the one or more processors, a list of the travel services available for reservation that are also available on the travel date to identify candidate travel services each having a cost that corresponds to the computed subscription value
training a machine learning technique to process training data comprising data associated with one or more users, the training being performed by: 

extracting features from the training data for the one or more users; 
utilizing the machine learning technique to estimate an attribute for the one or more users based on the extracted features; and 
updating parameters of the machine learning technique based on the estimated attribute for the one or more users;
identifying, based on an output of the machine learning technique comprising the estimated attribute, a subset of the identified candidate travel services; 
receiving, by the one or more processors, input from the subscriber that selects a given travel service from the subset of identified candidate travel services; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 16/667,217 Filing Date: October 29, 2019 Title: SUBSCRIPTION SERVICES WITH EXTENSIONS 
in response to receiving the input from the subscriber, presenting an option to extend the predetermined travel duration of the given travel service.

3. (Currently Amended) The computer-implemented method of claim 2, further comprising: computing the fee for extending the predetermined travel duration based on an amount of time by which the predetermined travel duration is extended and a cost of the given travel service the cost of the given travel service corresponding to [[the]] a price non-subscribers of the travel-based subscription service would pay for purchasing the given travel service. 

a  price non-subscribers of the travel-based subscription service would pay for purchasing the given travel service; and presenting a message that specifies the predetermined travel duration of the given travel service and the per day cost for extending the given travel service beyond the predetermined travel duration.

19. (Currently Amended) A system comprising: 
       a memory that stores instructions; and 
       one or more processors on a server configured by the instructions to perform operations comprising: 
       receiving travel information for a subscriber of a travel-based subscription service, the travel information comprising a booking date and a travel date; 
       computing a subscription value for the subscriber based on the travel information, the subscription value determining which travel services from a plurality of travel services are available for reservation by the subscriber under the travel-based subscription service, and the subscription value being proportional to, and being a function of, a duration between the booking date and the travel date, such that the subscription value is a first amount for a first duration between the booking date and the travel date and is a second amount, smaller than the first amount, for a second duration between a second booking date and a second travel date that is shorter than the first duration; 
computed AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111subscription value 
       training a machine learning technique to process training data comprising data associated with one or more users, the training being performed by: 
retrieving a portion of the training data from a storage device; 
extracting features from the training data for the one or more users; 
utilizing the machine learning technique to estimate an attribute for the one or more users based on the extracted features; and 
updating parameters of the machine learning technique based on the estimated attribute for the one or more users; 
identifying, based on an output of the machine learning technique comprising the estimated attribute, a subset of the identified candidate travel services; 
receiving input from the subscriber that selects a given travel service from the subset of identified candidate travel services; and 
in response to receiving the input from the subscriber, presenting an option to extend the predetermined travel duration of the given travel service.

20. (Currently Amended) A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: 

       computing a subscription value for the subscriber based on the travel information, the subscription value determining which travel services from a plurality of travel services are available for reservation by the subscriber under the travel-based subscription service, and the subscription value being proportional to, and being a function of, a duration between the booking date and the travel date, such that the subscription value is a first amount for a first duration between the booking date and the travel date and is a second amount, smaller than the first amount, for a second duration between a second booking date and a second travel date that is shorter than the first duration; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 8 Application Number: 16/667,217 Filing Date: October 29, 2019 Title: SUBSCRIPTION SERVICES WITH EXTENSIONS
       searching a list of the travel services available for reservation that are also available on the travel date to identify candidate travel services each having a cost that corresponds to the computed subscription value 
       training a machine learning technique to process training data comprising data associated with one or more users, the training being performed by: 
retrieving a portion of the training data from a storage device; 
extracting features from the training data for the one or more users; 
utilizing the machine learning technique to estimate an attribute for the one or more users based on the extracted features; and 

identifying, based on an output of the machine learning technique comprising the estimated attribute, a subset of the identified candidate travel services; 
receiving input from the subscriber that selects a given travel service from the subset of identified candidate travel services; and 
in response to receiving the input from the subscriber, presenting an option to extend the predetermined travel duration of the given travel service.

21. (Canceled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

35 U.S.C. 101
	The claims are eligible under 35 U.S.C. 101. The amended limitations of training a machine learning technique to process training data comprising data associated with one or more users, the training being performed by: retrieving a portion of the training data from a storage device; extracting features from the training data for the one or more users; utilizing the machine learning technique to estimate an attribute for the one or more users based on the extracted features; and updating parameters of the machine learning technique based on the estimated attribute for the one or more users; identifying, based on an output of the machine learning technique comprising the estimated attribute, a subset of the identified candidate travel services integrates the judicial exception into a piratical application and amounts to significantly more than the judicial exception when viewed as an ordered combination.  

35 U.S.C. 103
	The claims are allowable over prior art. The closest prior art patent reference found is Zakri (2018/0225595) which discloses a travel service transaction system in which travel data is received at a travel database center, and an inquiry to offer a travel service transaction according to the terms of a subscriber profile is received. Travel services are searched that correspond to the subscription value. Zakri does not disclose, however, training a machine learning technique to process training data comprising data associated with one or more users, the training being performed by: retrieving a portion of the training data from a storage device; extracting features from the training data for the one or more users; utilizing the machine learning technique to estimate an attribute for the one or more users based on the extracted features; and updating parameters of the machine learning technique based on the estimated attribute for the one or more users; identifying, based on an output of the machine learning technique comprising the estimated attribute, a subset of the identified candidate travel services.
	The closest prior art non-patent reference found was “What is Starwood Preferred Guest Elite Status Worth in 2018?” (Ewen, 2018) which discloses the various levels of travel subscriptions values and options/perks that come with the various subscriptions values.  The article is silent as to the technical details of training a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628